DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that similarities in package design provide an overlap in the search strategies, therefore an unduly burden is not presented to the examiner.  This is not found persuasive because the applicant admits that the species are patentably distinct, and that overlap in search strategies for different species does not necessarily alleviate the burden to the examiner, as distinct attributes of distinct configurations may require distinct searches and/or distinct search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claims 21, 25-26, & 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.

Improper Markush Groupings

In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 2, 6-7, 9, 14, 17, 19, 28, 30, & 34 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: alternative limitations in the Markush groupings of Claims 2, 6-7, 9, 14, 17, 19, 28, 30, & 34 relate to different structural components without a unifying structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 & 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10-11, 12-14, 25, 27-29, 45-46, 54-55, & 57 of U.S. Patent No. 10797681 (hereinafter, the ’81 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claims 1-4, 33, 35-36 the ’81 patent discloses the limitations of claims 1-4, 33, 35-36 in claim 1 using similar language.
As per claim 5, the ’81 patent discloses the limitations of claim 5 in claim 4 using similar language.
As per claim 6, the ’81 patent discloses the limitations of claim 6 in claim 4 using similar language.
As per claim 7, the ’81 patent discloses the limitations of claim 7 in claim 7 using similar language.

As per claims 10-11, it would be obvious to use the oriented release layers of claim 4 for the release layers of claim 10 of the ’81 patent as art-recognized alternative/equivalent release layers, such that the limitations of claims 10-11 are met using similar language.
	As per claim 12-14, the ’81 patent discloses the limitations of claim 12-14 in claim 23 using similar language.
	As per claim 15, the ’81 patent discloses the limitations of claim 15 in claims 25 using similar language.
As per claim 16-17, the ’81 patent discloses the limitations of claim 16-17 in claims 27-29 using similar language.
As per claim 18-19, the ’81 patent discloses the limitations of claim 18-19 in claims 45-46 using similar language.
As per claim 20, the ’81 patent discloses the limitations of claim 20 in claim 12 using similar language.
As per claim 34, the ’81 patent discloses the limitations of claim 34 in claims 57 using similar language.
As per claim 37-38, the ’81 patent discloses the limitations of claim 37-38 in claims 54-55 using similar language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 33 cites the limitation “filled vias traverse the polymeric back of the package and are coupled to the upper and lower electrodes by routing layers within the outer17Docket No. 104279-100 Application No. 16/521,704passivation layers,” but the specification only provides for a single outer passivation layer (39).
Claims 34-38 are rejected as being dependent upon claim 33.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 & 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the back side electrode area and frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is dependent upon claim 1, which does not provide for a back side electrode frame.
For examination purposes, “back side electrode area and frame” will be interpreted as --back side electrode area--.
Claim 17 is rejected as being dependent upon indefinite claim 16.
Claim 33 recites the limitations "the polymeric back of the package" in lines 1-2, “the outer passivation layers” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 34-38 are rejected as being dependent upon claim 33.
Claim 35 recites the limitations "the outer back layer" in line 2, “the silicon handle or wafer” in line 3.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, & 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki (US PGPub 20200304103).
As per claim 1:
Kawasaki discloses in Fig. 7:
A package for an electronic component wherein the package comprises a front end (top), a back end (bottom), and an active membrane layer (piezoelectric film 180) sandwiched between front (electrode 170) and back electrodes (electrode 172) of conducting material (molybdenum, para [0061]); the active membrane being mechanically supported by the front end and covered by a back end comprising at least one back cavity (space between cover portion 130 and electrode 172) having organic walls (support portion 120) and lid (cover portion 130) (120 and 130 comprising organic materials such as epoxy, para [0058]), with filled through vias (144) traversing the 

As per claim 2:
Kawasaki discloses in Fig. 7:
the package comprises at least one front cavity (185) in the front end on an opposite side of the active film from the at least one back cavity;
the active membrane layer comprises a piezoelectric membrane (piezoelectric film 180); and
the package comprises an electronic component (FBAR BAW para [0060]).

As per claim 3:
Kawasaki discloses in Figs. 7 & 11:
resonators or arrays of resonators providing a filter (the first device may include a plurality of functional elements and may be a bulk acoustic wave resonator, para [0012-0014], which is a filter).

As per claim 5:
Kawasaki discloses in Fig. 7:
3 henceforth BST, c- axis ScAl(px)N henceforth ScAIN, AIGa(1\)N henceforth AIGaN, AlN, LiNbO3 and LiTaO3 (para [0061]).

	As per claim 6:
	Kawasaki disclose in Fig. 7:
	the active membrane layer comprises a single crystal piezoelectric membrane (single crystal of LiTaO3 or LiNbO3 para [0013]).

	As per claim 7:
	Kawasaki discloses in Fig. 7:
	the front electrode is selected from the group comprising molybdenum, tungsten, titanium-tungsten and rubidium

	As per claim 18:
	Kawasaki discloses in Fig. 7:
	the back end of the package comprises an inner patterned back layer of a photo-sensitive polymer defining side walls of the back cavity, and an outer back layer comprising a photo-sensitive polymer (side and cover portions are noted as being epoxy, which applicant list as a photo-sensitive polymer in para [00329] of the specification).

	As per claim 19:

	the inner back layer of photo-sensitive polymer is selected from the group comprising SU- 8, PDMS, epoxy, PBO, TMM provided as a resin or film (epoxy, para [0058]);
the outer back layer of photo-sensitive polymer is provided as a dry film (presented by Kawasaki as a solid epoxy material, such that the epoxy is “dry”); and
the inner back support layer and the outer back layer comprises the same polymer (epoxy, para [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PGPub 20200304103) in view of Burak et al. (USPGPub 20140118091)
As per claim 4:
Kawasaki discloses in Fig. 7:
An FBAR resonator has an individual cavity (185).
Kawasaki discloses in Fig. 5:
	Pluralities of resonators (functional elements 140) may be divided into separate back cavities (separated by side portions 120).
Kawasaki does not disclose that the electronic component comprises an RF filter comprising a plurality of resonators in series and shunt, each resonator having dedicated back and front cavities.  
Burak et al. discloses in Fig. 4:
A resonator (FBAR 400) with an individual cavity (410) which may used as part of a ladder filter (para [0047]).
At the time of filing, it would have been obvious for the plurality of resonators of Kawasaki to each be divided into separate back and side cavities, as Kawasaki discloses in Fig. 5, to provide the benefit of increased isolation between resonators, as is well understood in the art.
It would further be obvious for the plurality of resonators to be configured in series and shunt so as to form a ladder filter, providing the benefit of a known filter with known signal behavior in the art, as taught by Burak et al. (para [0047]).

As per claim 12:

the active membrane layer comprises a piezoelectric membrane (piezoelectric film 180)
Kawasaki does not disclose:
a section of the back electrode with a raised frame there around and the front side cavity adjacent to the front electrode both have the same pentagonal shape and are concentrically aligned; the front side cavity being at least as large as the shape of the back electrode as defined by the raised frame.
Burak discloses in Fig. 1B & 5A:
An FBAR comprising a piezoelectric membrane (piezoelectric layer 425), and a section of a back electrode (top electrode 430) with a raised frame there around (collar structure 510) and a front side cavity (trench 410) adjacent to a front electrode (bottom electrode 415) both have the same pentagonal shape and are concentrically aligned (Fig. 1B, further noted in para [0055] and para [0004]); the front side cavity being at least as large as the shape of the back electrode as defined by the raised frame (as seen in Fig. 5A).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the FBAR of Fig. 5A of Burak for the FBAR of Kawasaki as an art-recognized alternative/equivalent FBAR able to provide the same function.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kawasaki (US PGPub 20200304103) in view of Burak et al.  as applied to claim 12 above, and further in view of Sano et al. (US PGPub 20050237132).
The resultant combination discloses the package of claim 12, as rejected above.
As per claim 13:
The resultant combination discloses:
the active membrane layer comprises a piezoelectric membrane (piezoelectric film 180) having a top surface, a bottom surface and edges.
The resultant combination does not disclose:
the package further comprising an inner passivation material around the edges of the active membrane.
Sano et al. discloses in Fig. 16B:
surrounding an active layer comprising a piezoelectric membrane (piezoelectric layer 15) with an inner passivation material (inter-layer dielectric film 34).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the inner passivation material of Sano et al. around the edges of the active membrane to provide the benefit of further preventing contact between the electrodes and to prevent impurity diffusion to the piezoelectric materials as taught by Sano et al. ( para [0169])

As per claim 14:
The resultant combination does not disclose:
the inner passivation material comprises a low permittivity dielectric material having a dielectric constant K such that K<4; 
2, Fluorine-doped Silicon Oxide (SiOF), Porous Silicon Oxide or Carbon-doped Silicon Oxide (SiCO); 
the back electrode selectively covers the back surface of the active membrane and the inner passivation material; and 
the package further comprises a raised frame around at least part of the back surface of the active membrane, the raised frame being deposited onto the back electrode wherein the raised frame comprises the conductive material of the back electrode.
Sano et al. discloses in Fig. 16B:
the inner passivation material is selected from the group comprising SiO2, Fluorine-doped Silicon Oxide (SiOF), Porous Silicon Oxide or Carbon-doped Silicon Oxide (SiCO) (para [0169]).
As a consequence of the combination of claim 13, the inner passivation material is selected from the group comprising SiO2, Fluorine-doped Silicon Oxide (SiOF), Porous Silicon Oxide or Carbon-doped Silicon Oxide (SiCO). 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PGPub 20200304103) in view of Hashimoto et al. (USPGPub 20140191826)
Kawasaki does not disclose:

Hashimoto discloses in Fig. 2C:
A FBAR resonator (para [0064]) with a multiple resonator filter package (Fig. 1) that further comprises a mass loading layer (load film 28) covering the entire vibrating part of a back electrode (upper electrode 16) and the mass loading layer comprises the conductive material of the back electrode (load film and the electrodes may be formed of similar materials, para [0027-0028]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the load film of Hashimoto et al. to that of the FBAR of Kawasaki to provide the benefit of tuning the resonance frequency as taught by Hashimoto et al. (para [0026]).

	As per claim 16:
	Kawasaki does not disclose:
	the back end of the package comprises an outer passivation layer covering the back side electrode area and said outer passivation layer has first and second routes patterned therein, selectively exposing the back side electrode metal surface outside the vibrating part of the back electrode.
Hashimoto discloses in Fig. 2C:
An FBAR resonator (para [0064]) comprising an outer passivation layer (frequency adjusting film 24, para [0023]) covering the back side electrode area (upper 
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the passivation layer of Hashimoto to the resonator of Kawasaki to provide the benefit of protection to the upper electrode (as per a passivation film, as is well-known in the art) and to further provide the benefit of adjusting a resonance frequency of the resonator (para [0026]).

As per claim 17:
Kawasaki does not disclose:
the outer passivation layer comprises a material selected from the group of AlN, ScAlN and SiN; 
thickness of the outer passivation layer covering different resonators within a filter unit varies between filters; and 
14Docket No. 104279-100

Application No. 16/521,704an internal conductive routing layer comprising gold is deposited over the back electrode within the routes in the outer passivation layer.
Hashimoto discloses:
the outer passivation layer comprises a material selected from the group of AlN, ScAlN and SiN (para [0028]).
.

Claims 20, 22-23, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PGPub 20200304103) in view of Sano et al. (US PGPub 20050237132)
Kawasaki does not disclose:
the package further comprises an inner front section comprising: a high resistivity silicon handle, and a front cavity formed within the inner front section, adjacent to the front electrode on the active membrane layer and formed with the inner front section.
Sano et al. discloses in Fig. 1B:
A FBAR (title) comprising: a high resistivity silicon handle (substrate 11, para [0175]), and a front cavity (18) formed within an inner front section, adjacent to a front electrode (bottom electrode 14) on an active membrane layer (piezoelectric layer 15) and formed with the inner front section (as seen in Fig. 1B).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use high resistivity silicon for the si-based support substrate of Kawasaki as an art-recognized si-based support able to provide the same function as shown by Sano et al.

As per claims 22 & 27:
Kawasaki does not disclose:
the inner front section is bonded to the front electrode by a bonding layer.

An inner front section (substrate 11 and cavity 18) is bonded to a front electrode (bottom electrode 14) by a bonding layer (insulating film 12).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the bonding layer of Sano et al. to provide the benefit of further insulating the resonator from the substrate, as per the purpose of an insulating film.

As per claims 23 & 28:
Kawasaki does not disclose:
the bonding layer is selected from the group consisting of Au-In, Au, AlN, ScAlN and SiO2.
Sano et al. discloses in Fig. 1B:
a bonding layer (insulating film 12) is selected from the group consisting of Au-In, Au, AlN, ScAlN and SiO2 (para [0089]).

As per claim 29:
Kawasaki discloses in Fig. 8:
that a cavity may be formed by laminating two silicon-based layers (first layer 191 and second layer 192, where the cavity is filled by an acoustic mirror, para [0062]).
Kawasaki does not disclose in Fig. 7:
the inner section is coupled to an outer section that closes the front cavity.
Sano et al. discloses in Fig. 1B:
The formation of a cavity by a through-hole (para [0092]).


As per claim 30:
Kawasaki does not disclose:
the front outer front section comprises one of: 
a silicon wafer having an electrical resistivity higher than 3000 Ohm*cm, a glass wafer, a sapphire wafer and an AlN wafer that is attached to the silicon wafer of the front inner front section by a package bonding material 
the package bonding material comprises an organic adhesive;
the organic adhesive is selected from the group comprising SU-8, PDMS, PBO, epoxy, TMM and Ink Jet Die-attach Polymers; and
the package bonding material comprises a bonding layer of gold and gold-indium.
Sano et al. discloses in Fig. 1B:
A FBAR (title) comprising: a high resistivity silicon handle (substrate 11, para [0175]), and a front cavity (18) formed within an inner front section, adjacent to a front electrode (bottom electrode 14) on an active membrane layer (piezoelectric layer 15) and formed with the inner front section (as seen in Fig. 1B).


As per claim 31:
Kawasaki discloses in Fig. 11:
The device is covered by a mold resin (220).
Resins used in the art may include phenol, epoxy, or the like (para [0007]).
Kawasaki does not disclose:
the inner front section is attached to a outer front section comprising a film of an organic material.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the outer front section of Kawasaki to be considered to include the mold resin, and further for the mold resin to be formed from an organic material such as phenol or epoxy, as common resins used in the art as taught by Kawasaki (para [0007]).
As a consequence of the combination, the inner front section is attached to a outer front section comprising a film of an organic material.

Claims 33-35 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PGPub 20200304103) in view of Hashimoto et al. (USPGPub 20140191826) and Kuroyanagi (US PGPub 20180278238)
Kawasaki discloses in Fig. 7:

Kawasaki does not disclose:
routing layers are within an outer17Docket No. 104279-100 Application No. 16/521,704passivation layer, the filled vias being terminated with external pads, a barrier layer and solderable bumps deposited thereover.
Hashimoto discloses in Fig. 2C:
An FBAR resonator (para [0064]) comprising an outer passivation layer (frequency adjusting film 24, para [0023]) covering the back side electrode area (upper electrode 16) and said outer passivation layer has first and second routes patterned therein, selectively exposing the back side electrode metal surface outside the vibrating part of the back electrode (frequency adjusting film 24 exposes upper electrode 16 on the left side of Fig. 2C and lower electrode 12 on the right side of the resonance region 50).
Kuroyanagi discloses in Fig. 2:
External pads (terminals 18) for connecting filled vias (via wirings 16) to external devices comprising external pads and a barrier layer (terminal 18 is formed by a layer of copper, a layer of nickel, and a gold layer, para [0039]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the passivation layer of Hashimoto to the resonator of Kawasaki to provide 
It would have been further obvious to replace the external pads of Kawasaki with the external pads of Kuroyanagi as an art-recognized alternative/equivalent external connection pad for connecting to external devices.
As a consequence of the combination, routing layers are within an outer17Docket No. 104279-100 Application No. 16/521,704passivation layer, and the filled vias are terminated with external pads, a barrier layer and solderable bumps deposited thereover.

As per claim 34:
Kawasaki does not disclose:
the routing layers comprise gold; the filled vias and outer pads comprise copper;
the barrier layer comprises nickel, and 
the solderable bumps are selected from the group of materials comprising solder, tin, SnAg or lead free solder.
Kuroyanagi discloses in Fig. 2:
the barrier layer comprises nickel (terminal 18 is formed by a layer of copper, a layer of nickel, and a gold layer, para [0039]).
As a consequence of the combination of claim 33, the barrier layer comprises nickel.

As per claim 35:

The package is fabricated as an array of packages comprising deep trenches (vias 144) through at least an outer back layer (cover portion 130) and any package bonding material to a silicon handle or wafer (Si-based support substrate 190B).

Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 24 was not found in the prior art in a way that was easily combinable to meet the limitations of claim 24 and the claims upon which it is dependent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Examiner, Art Unit 2843